KAPSNER, Justice,
dissenting.
[¶ 24] I respectfully dissent.
[¶ 25] Officer Bohn seized Asbach for the purpose of issuing a traffic citation for an improper turn. He then extended his seizure of Asbach to investigate whether the vehicle contained contraband, although he had no articulable basis to suspect that it did. Because I believe Officer Bohn’s extension of the seizure was in violation of the Fourth Amendment to the United States Constitution, I would reverse the district court’s order denying Asbach’s motion to suppress evidence.
[¶ 26] Law enforcement officers may only extend traffic stops past the point necessary to complete the purpose of the initial stop when they have reasonable and articulable suspicion that criminal activity is afoot. State v. Deviley, 2011 ND 182, ¶ 9, 803 N.W.2d 561 (citing State v. Franzen, 2010 ND 244, ¶ 9, 792 N.W.2d 533). Absent reasonable and articulable suspicion, “a police stop exceeding the time needed to handle the matter for which the stop was made violates the Constitution’s shield against unreasonable seizures.” *827Rodriguez v. United States, — U.S. -, 135 S.Ct. 1609, 1612, 191 L.Ed.2d 492 (2015). See also Deviley, at ¶ 9; Franzen, at ¶ 9. The majority discusses reasonable and articulable suspicion and implies it was present in this case. See majority opinion at ¶ 12. However, the district court never held the officers’ criminal investigation was supported by reasonable and articulable suspicion. Officer Bohn’s testimony is clear that he had no articulable suspicion at the time he asked for and failed to receive Asbach’s consent to search the vehicle; both Asbach and the passenger’s driver’s licenses were current, and there were no warrants for their arrests. He had checked with the officer who suggested the vehicle be stopped and determined that the driver and passenger were not the people the suggesting officer thought they would be. Even after separating the two occupants to question the passenger, Officer Bohn did not articulate any basis for his suspicion:
Q. Okay. So having that knowledge at that time, after you get this story from Mr. Walker, in your mind what criminal activity do you believe that they are committing based on those stories?
A. That I don’t know up to that point, and that’s why I did ask for consent to search the vehicle.
Q. Okay. But at that point you had no evidence of anything criminal taking place?
A. No evidence at that point, no.
[[Image here]]
Q. Okay. So when you say you didn’t have any evidence of anything criminal taking place — -and you indicated very shortly after that that you asked for consent to search 'the vehicle; correct?
A. Correct.
Q. What were you searching for?
A. It could be a lot of things. It could be anything from contraband to a dead body, I guess. You really don’t know.
Officer Bohn had a good hunch, but that is all it was. The majority glosses over, the real issue: whether a law enforcement officer, without reasonable and articulable suspicion, may extend a traffic stop to investigate a crime different from the reason for the stop.
[¶27] Our prior cases have addressed this question. Without reasonable and ar-ticulable suspicion, law enforcement may conduct criminal investigations that are independent of the purpose for the initial stop, after the stop has been completed and the seizure has ended, if the officer gets consent. In State v. Guscette, an officer conducted a routine traffic stop, issued a warning for a broken taillight, and informed the driver she was free to leave. 2004 ND 71, ¶ 2, 678 N.W.2d 126. The officer then asked for permission to search the vehicle, and the driver, consented. Id. While conducting the search, the officer found contraband. Id. We held the search was not unreasonable because, when the officer asked for consent to search, the seizure had already ended and the driver was free to leave. Id. at ¶ 10. - On the other hand, in State v. Fields, an officer conducted a routine traffic stop, issued a citation, walked away from the vehicle, and then returned and asked for consent to search. 2003 ND 81, ¶ 4, 662 N.W.2d 242. The driver refused to consent. Id. The officer then ordered the driver to exit the vehicle and called for a drug detection dog. Id.: We‘concluded the extension of the seizure “past the point necessary to complete the initial traffic stop violated his Fourth Amendment right to be free from unreasonable seizure.”' Id. at ¶ 21. Like Fields, Asbach declined to give consent to search and that should have .ended the seizure.
*828[¶ 28] The United States Supreme Court has recently decided a case that is in accord ■with our precedent. In Rodriguez, the Court was faced with the question of whether police may extend a traffic stop, without reasonable suspicion, in order to conduct a dog sniff. Rodriguez, 135 S.Ct. at 1614. An officer pulled Rodriguez over after he committed a traffic violation. Id. at 1613. The officer issued a written warning and returned Rodriguez’s driver’s license. Id. The officer then asked permission to search Rodriguez’s vehicle. Id. Rodriguez refused to give permission; the officer ordered him to stand in front of the patrol car while a K-9 unit was dispatched. Id. Seven or eight minutes after the officer issued the warning, a K-9 unit indicated there were drugs in the vehicle. Id. The officer searched the vehicle and found methamphetamine. Id. The trial court found the extension of the stop was not supported by reasonable suspicion, but the seven to eight minutes it took for the officer to conduct the dog sniff was de minimis and not unreasonable. Id. at 1613-14. The Eighth Circuit Court of Appeals affirmed, but it did not review the trial court’s finding that the extension of the stop was not supported by reasonable suspicion. Id. at 1616-17. The Supreme Court rejected the de minimis rule and remanded for the Eighth Circuit to determine whether reasonable suspicion justified the extension of the traffic stop. Id.
[¶ 29] The Court concluded the nature of the extension, rather than its duration, is the critical question. Rodriguez, at 1616. The Court explained: “An officer ... may conduct certain unrelated checks during an otherwise lawful traffic stop. But ... he may not do so in a way that prolongs the stop.” Id. at 1615. “The critical question, then, is ... whether conducting the sniff prolongs — i.e., adds time to — the stop.” Id. at 1616. In other words, prolonging a stop for an impermissible reason — whether seven minutes or twelve — constitutes an unreasonable extension. Consequently, the relevant inquiry, as the Court has laid out in Rodriguez, must focus on the purpose underlying the conduct that extends the stop.
[¶ 30] Courts have attempted to distinguish conduct resulting from a particular stop versus conduct unrelated to the stop. This Court has stated “[a] reasonable period of detention includes the amount of time necessary for the officer to complete his duties resulting from the traffic stop.” State v. Mertz, 362 N.W.2d 410, 412 (N.D.1985). Those duties may include:
requesting] the driver’s license and registration, requesting] that the driver step out of the vehicle, requesting] that the driver wait in the patrol car, conducting] computer inquiries to determine the validity of the license and registration, conducting] computer searches to investigate the driver’s criminal history and to determine if the driver has outstanding warrants, and making] inquiries as to the motorist’s destination and purpose.
Fields, 2003 ND 81, ¶ 8, 662 N.W.2d 242 (quoting United States v. Jones, 269 F.3d 919, 924 (8th Cir.2001)). Likewise, the United States Supreme Court has explained some purposes are permissible, while others are not:
Beyond determining whether to issue a traffic ticket, an officer’s mission includes “ordinary inquiries incident to [the traffic] stop.” Typically such inquiries involve checking the driver’s license, determining whether there are outstanding warrants against the driver, and inspecting the automobile’s registration and proof of insurance. These checks serve the same objective as enforcement of the traffic code: ensuring that vehicles on the road are operated safely and responsibly.
*829[[Image here]]
Unlike a general interest in criminal enforcement, however, the government’s officer safety interest stems from the mission of the stop itself. Traffic stops are “especially fraught with danger to police officers,” so an officer may need to take certain negligibly burdensome precautions in order to complete his mission safely.... On-scene investigation into other crimes, however, detours from that mission.
Rodriguez, 135 S.Ct. at 1615-16 (alteration in original) (citations omitted). Therefore, as the Court explained in Rodriguez, officers may extend traffic stops for certain permissible purposes: (1) activities based on the reason for the stop, including the issuance of a traffic ticket, citation, or warning; (2) activities performed to ensure vehicles on the road are operated safely; and (3) activities performed to ensure officer safety. As the Court noted in Rodriguez, “[h]ighway and officer safety are interests different in kind from the Government’s endeavor to detect crime in general or drug trafficking in particular.” Id. at 1616.
[¶ 31] The purpose underlying the extension of the seizure in this case — to investigate a hunch the vehicle contained contraband — does not fall within any of the permissible purposes. Officer Bohn pulled Asbach over because he observed Asbach commit an illegal turn. He then questioned Asbach and his passenger about their travel plans. After hearing their plans, he developed a hunch they might be engaged in drug trafficking. He then extended the stop in order to conduct an investigation into whether the vehicle contained contraband. His reason for prolonging the stop, in his own words, was no longer to issue a traffic citation:
Q. Okay. So at this point would you agree the stop is no longer for the purpose of the traffic stop; correct?
A. I believe it’s still to determine whether or not there’s any criminal activity taking place in the vehicle.
Q. Okay. But the purpose isn’t to write a citation at that point any more? You want to do further investigation regarding criminal activity; correct?
A. Very brief investigation, yes.
[¶ 32] Although the district court found the stop was not unreasonably prolonged, the length of time is not the issue.
If an officer can complete traffic-based inquiries expeditiously, then that is the amount of “time reasonably required to complete [the stop’s] mission.” As we said in Caballes and reiterate today, a traffic stop “prolonged beyond” that point is “unlawful.” The critical question, then, is not whether the dog sniff occurs before or after the officer issues a ticket ... but whether conducting the sniff “prolongs” — i.e., adds time to — “the stop,”....
Rodriguez, 135 S.Ct. at 1616 (citation omitted). At the point where Asbach denied permission to search the vehicle, there was nothing to be done relating to the traffic stop other than issuing a citation or ticket, and there was no articulable suspicion of any other criminal activity occurring. The seizure was, therefore, im-permissibly extended. Evidence obtained during a seizure that violates Asbach’s Fourth Amendment rights must be suppressed as inadmissible under the exclusionary rule. State v. Pogue, 2015 ND 211, ¶ 9, 868 N.W.2d 522.
[¶ 33] The United States Supreme Court has clearly decided that “the tolerable duration of police inquiries in the traffic-stop context is determined by the seizure’s mission — to address the traffic violation that warranted the stop and attend to related safety concerns.” Rodriguez, 135 S.Ct. at 1614 (citation omitted). The officers’ subsequent conduct in this *830case was-unrelated to either of these purposes. I would follow the United States Supreme Court’s holding in Rodriguez and “hold that a police stop exceeding the time needed to handle the matter for which the stop was made violates the Constitution’s shield against unreasonable seizures.” Id. at 1612. The majority’s conclusion — that the “length of the traffic stop was related to Bohn’s performance of his duties related to the stop” — is inaccurate. And its characterization of the officers’ search of Asbach’s vehicle and luggage as being related to the issuance of a citation for an improper turn is misleading. The majority’s holding sets forth a rule that defies bur and United States Supreme Court precedent and allows law enforcement to infringe upon individuals’ constitutional rights so long as they do so with haste.
[¶ 34] I would reverse the district court’s order denying Asbach’s motion to suppress evidence.
[¶35] -DANIEL J. CROTHERS, J., concurs.